Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Serefex’s (the “Company”) Report on Form 10-QSB for the period ended February29, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Todd Bartlett, Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 14, 2008 By: /s/ Todd Bartlett Todd Bartlett Chief Financial Officer
